Citation Nr: 0001248	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey




THE ISSUE

Whether the claim for waiver of recovery of an overpayment of 
death pension benefits was timely filed.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from October 1940 to 
October 1943.  The appellant is the widow of the veteran, who 
died in January 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 administrative decision by 
the Committee on Waivers and Compromises (Committee) at the 
VA Debt Management Center (DMC) in Fort Snelling, Minnesota.  

The Committee determined that the appellant had not filed a 
timely request for waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the calculated 
amount of $2,664.  

Information on file shows that, during the pendency of this 
appeal, the Newark, New Jersey, Regional Office (RO) had 
recovered the appellant's total indebtedness.  







REMAND

The threshold question to be answered in this case is whether 
the appellant has submitted a timely request for waiver of 
recovery of an overpayment of disability compensation 
benefits in the amount of $2,664.  

The appellant contends that, due to her blindness, she has 
been physically unable to respond to VA correspondence in a 
timely way and is, thus, entitled to the benefit requested.  

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) If it is made within two years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
the VA to the debtor, or, (2) except as otherwise provided 
herein, if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1st, 1983, by 
the VA to the debtor.  

The 180-day period may be extended if the individual 
requesting waiver demonstrates to the chairperson of the 
Committee on Waivers and Compromises that, as the result of 
an error by either the VA or the postal authorities, or due 
to other circumstances beyond the debtor's control, there was 
a delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does not 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the chairperson shall direct the 
180-day period be computed from the date of the requested 
actual receipt of the notice of indebtedness.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963(b) (1999).  

In July 1995, the DMC denied the appellant's request for a 
waiver of recovery of the overpayment on the basis of an 
untimely waiver request.  This determination was based on a 
notification letter allegedly sent from the DMC in August 
1987 to the appellant informing her of the overpayment in her 
account.  However, this letter is not of record.  Therefore, 
the Board is unable to ascertain from the current record 
before it whether the appellant was properly notified of the 
amount of her overpayment and her right to request a waiver 
of recovery of the overpayment.  

The Board further observes that the statement of the case 
provided to the appellant by the RO in October 1995 failed to 
cite the pertinent regulatory provisions controlling this 
case, 38 C.F.R. § 1.963(b) or furnish her with a discussion 
of its application to the determination that her waiver 
request was untimely filed.  

The appellant, as a result, was not advised that the 180-day 
period for requesting a waiver could be extended by a showing 
of error by VA or postal authorities or circumstances beyond 
her control that resulted in a delay of her notice of 
indebtedness.  The appellant should be provided an 
opportunity to present such argument.  

On the basis of the above, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
in order to obtain a copy of the August 
1987 notification letter from the DMC and 
associate it with the claims folder.  If 
a copy of this letter cannot be obtained, 
the RO should obtain a written statement 
from the DMC regarding the regular 
administrative practice in August 1987 
with respect to notifying debtors as to 
their right to request waiver of an 
overpayment (including the manner of 
determining the correct address) and the 
applicable time limits for doing so.  

2.  Then, the RO should undertake to 
review the appellant's claim.  All 
indicated development should be 
undertaken in this regard.  The RO should 
then prepare a supplemental statement of 
the case, which provides the appellant 
the substantive provisions of 38 C.F.R. 
§ 1.963(b) as noted hereinabove and a 
discussion of their applicability to her 
claim for waiver of her assessed 
indebtedness.  The RO should then afford 
the appellant and her representative a 
reasonable period of time within which to 
respond to such a supplemental statement 
of the case.  

Thereafter, if the benefit sought remains denied, the case 
should then be returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the appellant is afforded all due process of 
law.  

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required of the appellant until contacted by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





